Citation Nr: 0614913	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  05-22 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether the March 19, 2002, Regional Office decision 
granting a 60 percent evaluation for the veteran's history of 
achalasia with Heller myotomy residuals, gastroesophageal 
reflux, erosive esophagitis, and gastritis effective as of 
January 31, 1992, was clearly and unmistakably erroneous.  

2.  Entitlement to an effective date prior to January 31, 
1992, for the award of a 60 percent evaluation for the 
veteran's history of achalasia with Heller myotomy residuals, 
gastroesophageal reflux, erosive esophagitis, and gastritis.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from March 1953 to February 
1955.  

On March 19, 2002, the Detroit, Michigan, Regional Office 
(RO), in pertinent part, granted a 60 percent disability 
evaluation for the veteran's history of achalasia with Heller 
myotomy residuals, gastroesophageal reflux, erosive 
esophagitis, and gastritis and effectuated the award as of 
January 31, 1992.  In June 2002, the accredited 
representative submitted a notice of disagreement (NOD) with 
the assignment of January 31, 1992, as the effective date for 
the award of a 60 percent for the veteran's gastrointestinal 
disability.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 RO decision which 
determined that its March 19, 2002, rating decision granting 
a 60 percent evaluation for the veteran's history of 
achalasia with Heller myotomy residuals, gastroesophageal 
reflux, erosive esophagitis, and gastritis effective as of 
January 31, 1992, was not clearly and unmistakably erroneous.  
In January 2006, the veteran submitted a Motion to Advance on 
the Docket.  In February 2006, the Board granted the 
veteran's motion.  

For the reasons and bases addressed below, the issue of 
whether the March 19, 2002, RO decision granting a 60 percent 
evaluation for the veteran's history of achalasia with Heller 
myotomy residuals, gastroesophageal reflux, erosive 
esophagitis, and gastritis effective as of January 31, 1992, 
was clearly and unmistakably erroneous is DISMISSED.  

The issue of the veteran's entitlement to an effective date 
prior to January 31, 1992, for the award of a 60 percent 
evaluation for his history of achalasia with Heller myotomy 
residuals, gastroesophageal reflux, erosive esophagitis, and 
gastritis is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.  


FINDING OF FACT

The veteran has filed a timely NOD from the March 19, 2002, 
RO decision granting a 60 percent evaluation for the 
veteran's history of achalasia with Heller myotomy residuals, 
gastroesophageal reflux, erosive esophagitis, and gastritis 
effective as of January 31, 1992.  


CONCLUSION OF LAW

The March 19, 2002, RO decision granting a 60 percent 
evaluation for the veteran's history of achalasia with Heller 
myotomy residuals, gastroesophageal reflux, erosive 
esophagitis, and gastritis effective as of January 31, 1992, 
is not final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a Veterans Claims Assistance Act 
of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  The Court has 
directed that the VCAA does not apply to claims of clear and 
unmistakable error.  Hines v. Principi, 18 Vet.App. 227, 235 
( 2004); Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc).  


II.  Clear and Unmistakable Error

The veteran asserts that the March 19, 2002, RO decision 
granting a 60 percent evaluation for his history of achalasia 
with Heller myotomy residuals, gastroesophageal reflux, 
erosive esophagitis, and gastritis effective as of January 
31, 1992, was clearly and unmistakably erroneous.  Generally, 
appellate review is initiated by a NO and completed by a 
substantive appeal after a SOC is furnished.  Absent such 
action, a rating determination is considered to be final and 
is not subject to review except upon a finding of clear and 
unmistakable error. 38 U.S.C.A. § 7105 (West 2002).  Title 38 
of the Code of Federal Regulations (2005) provides, in 
pertinent part, that:

Previous determinations which are final 
and binding, including decisions of 
service connection, degree of disability, 
age, marriage, relationship, service, 
dependency, line of duty, and other 
issues, will be accepted as correct in 
the absence of clear and unmistakable 
error.  Where evidence establishes such 
error, the prior decision will be 
reversed or amended. For the purpose of 
authorizing benefits, the rating or other 
adjudicative decision which constitutes a 
reversal of a prior decision on the 
grounds of clear and unmistakable error 
has the same effect as if the corrected 
decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.105(a) 
(2005).  

On March 19, 2002, the RO granted a 60 percent evaluation for 
the veteran's history of achalasia with Heller myotomy 
residuals, gastroesophageal reflux, erosive esophagitis, and 
gastritis and effectuated the award as of January 31, 1992.  
In June 2002, the accredited representative submitted a NOD 
wherein he specifically disagreed with the assignment of 
January 31, 1992, as the effective date for the award of a 60 
percent evaluation for the veteran's gastrointestinal 
disability.  The RO has not issued a SOC to the veteran and 
his accredited representative which addresses the issue of 
the veteran's entitlement to an earlier effective date for 
the award of a 60 percent evaluation for his 
service-connected gastrointestinal disability.  38 C.F.R. 
§§ 20.200, 20.302 (2005).  Therefore, the March 2002, RO 
decision may not be considered final.  In the absence of a 
final decision, the Board finds no allegation of fact or law 
upon which relief may be granted.  Accordingly, the veteran's 
claim that there is clear and unmistakable error in the March 
19, 2002, rating decision is dismissed.  38 U.S.C.A. § 7105 
(d)(5) (West 2002).  


ORDER

The issue of whether the March 19, 2002, RO decision granting 
a 60 percent evaluation for the veteran's history of 
achalasia with Heller myotomy residuals, gastroesophageal 
reflux, erosive esophagitis, and gastritis effective as of 
January 31, 1992, was clearly and unmistakably erroneous is 
DISMISSED.  


REMAND

The veteran has submitted a timely NOD with the assignment of 
January 31, 1992, as the effective date for the award of a 60 
percent evaluation for his gastrointestinal disability.  The 
RO has not issued a SOC to the veteran and his accredited 
representative which addresses that issue.  The Court has 
directed that where a veteran has submitted a timely NOD with 
an adverse decision and the RO has not subsequently issued a 
SOC addressing the issue, the Board should remand the issue 
to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the instant appeal, 
the veteran was not provided with a VCAA notice.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2005); and the Court's holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.  

2.  Then issue a SOC to the veteran and 
his accredited representative which 
addresses the issue of the veteran's 
entitlement to an effective date prior to 
January 31, 1992, for the award of a 60 
percent evaluation for his history of 
achalasia with Heller myotomy residuals, 
gastroesophageal reflux, erosive 
esophagitis, and gastritis.  The veteran 
and his accredited representative should 
be given the opportunity to respond to 
the SOC.  A substantive appeal must be 
timely filed to perfect an appeal of this 
issue.
 
The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


